            Case 4:14-cv-04100-KAW Document 64 Filed 03/27/20 Page 1 of 2



 1 BOERSCH & ILLOVSKY LLP
   Eugene Illovsky (State Bar No. 117892)
 2 eugene@boersch-illovsky.com
   Matthew Dirkes (State Bar No. 255215)
 3
   matt@boersch-illovsky.com
 4 1611 Telegraph Ave., Ste. 806
   Oakland, CA 94612
 5 Telephone: (415) 500-6640

 6 Attorneys for Defendant

 7 East Bay Cardiac Surgery Center Medical Group

 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                     OAKLAND DIVISION
11
                                                   Case No. 14-cv-04100-KAW
12   UNITED STATES OF AMERICA and the
     STATE OF CALIFORNIA ex rel. LAURIE M.         NOTICE OF APPEARANCE OF
13   HANVEY,                                       MATTHEW DIRKES
14
                         Relator,
15
                  v.
16
     SUTTER HEALTH, et al.,
17
                         Defendants.
18

19

20

21

22

23

24

25

26
27

28
                                             1     NOTICE OF APPEARANCE OF MATTHEW
                                                                                  DIRKES
                                                               Case No.: 14-cv-04100-KAW
              Case 4:14-cv-04100-KAW Document 64 Filed 03/27/20 Page 2 of 2



 1 TO THE COURT AND TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that Matthew Dirkes of Boersch & Illovsky LLP, hereby enters
 3 an appearance as counsel on behalf of defendant East Bay Cardiac Surgery Center in this case. It is

 4 respectfully requested that copies of all notices, pleadings, orders, or other documents pertaining to

 5 the above-captioned matter be sent to counsel at the address below:

 6
                                      Matthew Dirkes, Bar No. 255215
 7                                    matt@boersch-illovsky.com
                                      BOERSCH & ILLOVSKY LLP
 8                                    1611 Telegraph Avenue, Ste. 806
                                      Oakland, CA 94612
 9                                    Telephone: (415) 500-6640
                                      Facsimile: (415) 967-3062
10

11
     Dated: March 27, 2020                               BOERSCH & ILLOVSKY LLP
12

13                                                       _/s/Matthew Dirkes_________________
14                                                       Matthew Dirkes

15                                                       Attorneys for East Bay Cardiac
                                                         Surgery Center Medical Group
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2       NOTICE OF APPEARANCE OF MATTHEW
                                                                                          DIRKES
                                                                       Case No.: 14-cv-04100-KAW
